Decree affirmed. On September 4, 1962, following a hearing at which both parties appeared and were represented by counsel, a decree nisi of divorce was entered, and custody of the minor child was awarded to the paternal grandmother with certain rights of visitation in bbebee. The libellee now appeals from a decree dated July 31, 1963, which on her petition modified in part the original decree but which left custody with the grandmother. The evidence is reported. The judge filed a voluntary report of material facts in which he stated, “I am not *766satisfied that a change in custody at this time would be a change for the better.” The judge below observed the witnesses, including both parents. While a change of circumstances may call for a change of custody, the judge was in the most favorable position to make a determination as to the welfare of the child on this point. An examination of the evidence does not indicate that he was plainly wrong. Grandell v. Short, 317 Mass. 605, 608. Breton v. Breton, 332 Mass. 317, 318. Butters v. Butters, 345 Mass. 772.
Jules E. Angoff (John J. Murphy with him) for the libellee.
Edwin U. Lyman, Jr., for the libellant.